OPINION
PER CURIAM.
Appellant Equitable General Insurance perfected its appeal from a judgment rendered by the 28th District Court in Kleberg County in cause number 9352. After the appeal had been perfected, appellant also filed a Bill of Review in the 28th Judicial District Court of Kleberg County, Texas, seeking to have the aforesaid judgment set aside. On December 3, 1981, the 28th Judicial District Court of Kleberg County, Texas, entered an order decreeing that the judgment previously entered therein be set aside. Appellant then filed its. motion to dismiss its appeal in this Court, contending that the issues presented by its appeal had been rendered moot by the setting aside of *505the judgment. It requested that its appeal be dismissed and that all costs be taxed against appellant.
Appellee, after the trial court entered its order vacating the previous judgment and granting appellant’s Bill of Review, filed with this Court a Motion for Leave to File a Writ of Prohibition. This motion sought to prohibit the trial court from proceeding with the Bill of Review due to the appeal pending in this Court.
The Court, having considered the motion to dismiss and the Motion for Leave to File the Writ of Prohibition, and after carefully reviewing the record on file, is of the opinion that appellant’s motion to dismiss its appeal should be granted and that appel-lee’s Motion for Leave to File a Writ of Prohibition should be denied.
The appeal is hereby DISMISSED. Costs of the appeal are adjudged against appellant, Equitable General Insurance.